DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			STATUS OF APPLICATION 
On 5/28/2021 a printer rush was received, which states that original claim 11 (now renumbered claim 8) currently depends from claim 10, however claim 10 has been cancelled and that this needs to be remedied. Original claim 11 should now depend from claim 1, as is indicated in an examiner’s amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Schneider on 4/26/2021.
The application has been amended as follows: 
Claim 1 (currently amended): A micro-fluidic flow device comprising: 
 a conduit comprising: an inlet;
 an outlet distal from the inlet; [[and] 
constrictions, each comprising a reduction in a cross-sectional area of the conduit in a direction from the inlet to the outlet; and
a transitional segment between each of the constrictions;
 wherein the constrictions are arranged in series; [[and]] wherein the reduction in cross-sectional area at each of the constrictions is sufficient to induce extensional flow in a fluid travelling therethrough, such that a maximum strain rate in the extensional flow region is at least 500s'[[.]]; 
wherein the cross-sectional area of the conduit reduces by at least 20% across each of the constrictions to induce extensional flow in a fluid travelling therethrough; and
wherein the cross-sectional area of each transitional segment increases in the direction from the inlet to the outlet to decelerate a fluid travelling therethrough.
Claim 3 (canceled)
Claim 10 (canceled)
Claim 23 (currently amended): A method comprising: passing a fluid through the microfluidic device of claim 1; and analyzing the fluid for the presence of protein aggregation.

In addition, on 6/1/2021 authorization for an additional examiner’s amendment to claim 11 was given in an interview with Ryan Schneider on 6/1/2021.
The application has been amended as follows: 
Claim 11 (currently amended): The micro-fluidic flow device according to claim [[10]] 1, wherein the conduit tapers away from a central longitudinal axis of the conduit across each transitional segment at an average angle relative to the central longitudinal axis of the conduit of less than or equal to 90 degrees.


Allowable Subject Matter
Claim 1, 2, 4-7, 9, 11, 12, 14-16, 18-21, 23 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Bluestein et al (WO 2016/033455) teaches microfluidic devices designed to mimic stress profiles of a macrofluidic device and discloses in Figs. 1 and 5B, microfluidic channels with expansions and narrowings. The narrowings (which are being viewed as constrictions), for example in Fig. 5B ((i) (ii) (iii)) are considered "sufficient to induce extensional flow in an unknown fluid travelling therethrough, such that the maximum strain rate in the extensional flow region is at least 500 s'1". In addition, 
In addition, Berthier et al (US Patent 9,289,763) teaches a microfluidic device which comprises a second channel cross-section defining a second free perimeter and second wetted surface, wherein the at least one of the free perimeter or a second wetted perimeter, is greater in size in comparison to the first cross-section free perimeter or wetted perimeter; and a transitional channel region (which is being viewed as analogous to the transitional segment) between the first and second cross-sections configured such that the channel progressively narrows between a greater perimeter cross-section and a smaller perimeter cross-section such that the flow is only enabled in the direction of the first cross-section unless additional fluid is added to the second cross-section (see claim 7). 
However, neither Bluestein et al nor Berthier et al nor a combination thereof teaches or fairly suggests a microfluidic flow device which comprises a transitional segment between each of the constrictions and wherein the cross-sectional area of the conduit reduces by at least 20% across each of the constrictions to induce extensional flow in a fluid travelling therethrough; and wherein the cross-sectional area of each transitional segment increases in the direction from the inlet to the outlet to decelerate a fluid travelling therethrough (as claimed in claim 1). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER WECKER/Primary Examiner, Art Unit 1797